Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 3-6, dated 6/24/2021 were persuasive and overcome the 35 U.S.C. 102(a)(1) rejections. 
Independent Claim 1 recites limitations that include a component for powering robots, comprising, on a frame::
a series of belts for conveying objects designed to be gripped by a robot;
said conveyor belts constitute a closed path; and
having a first belt and at least a second belt positioned and configured so that the objects pass from said first belt to the at least one second belt cyclically and continuously;
wherein at least one of said at least two conveyor belts is arranged, by adjusting means, along an operating direction substantially normal relative to the first direction of extension, between a first position wherein the relative direction of extension is substantially parallel to the ground and a second inclined position, wherein the relative position of extension defines an angle with the ground.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 3, 2021